DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 6/3/2022, have been entered and made of record. Claims 25, 26, 31, 32, 37-44 have been amended. Claims 25-48 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 6/3/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

DeAngelis in view of Yee
Claim 25, 26, 29, 30-32, 35-38, 41-44, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al.(USPubN 2018/0247421; hereinafter DeAngelis) in view of Yee(USPubN 2019/0083885).
As per claim 25, DeAngelis teaches a computing system comprising: 
a network controller to receive a multi-camera video feed of a game; a processor coupled to the network controller; and a memory including a set of executable program instructions, which when executed by the processor(“multiple mobile cameras assigned to follow each OOI during the same event” in Para.[0019], “Camera controller 140 is a computer (i.e., including a processor, memory, and machine readable instructions) that controls movement of camera platform 106 such that mobile camera 102 is or becomes optimally positioned to maintain desired perspective 129 of OOI 104” in Para.[0025]), cause the computing system to: 
identify a player captured in the multi-camera video feed (“players and the puck may both be OOIs. In harness racing, each sulky may be an OOI. It should be further understood that that the OOI may represent multiple tracked objects such as identified as an event of interest” in Para. [0019]); 
estimate a first field of view from a perspective of the identified player for a selected frame of the multi-camera video feed (“Mobile camera 102 is configured with a field of view 128 (represented as a dashed lines) and positioned and oriented (e.g., by control of drone 108) to capture a desired perspective 129 (represented as dashed lines) of OOI 104 at current location 120” in Para. [0022]); and 
automatically generate, based on the first field of view, a camera path for a replay of the selected frame from the perspective of the identified player(“In an embodiment configured for football, for example, in the event a football 1202 (FIG. 12) is detected moving in a trajectory at high velocity independent of any player, and a player 1204 is determined to have a face oriented 1206 to give a view of the football while moving along a trajectory 1208 that will intercept the trajectory of the football, an impending receiver catch or interception (depending on which team that player belongs to) may be determined. In the event an impending receiver catch is determined, perspective selector 162 may set a perspective for a camera 1210 following player 1204 that offers a wider field of view of that player and adjust perspective angle to include a view of the arriving football 1202 as well as a view of the player” in Para.[0048]).
DeAngelis is silent about estimate a first field of view to provide a point of view from a perspective of identified player.
Yee teaches estimate a first field of view to provide a point of view from a perspective of identified player(“Spinning the virtual camera around the object, so as to view the object from a different angle, as described above, may be used to ensure that aspects of the object(e.g., a player's face, a ball, a player's leg, a tackle, an intercept) can be observed properly” in Para.[0154], “Swipe gestures may be used to perform similar constrained virtual camera navigation operations. For example, in a game of quidditch, it might be desirable to see the golden snitch from the point of view of the player chasing the snitch.” in Para.[0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings DeAngelis with the above teachings of Yee in order to provide a seamless and enhanced user experience for watching sports games.
As per claim 26, DeAngelis and Yee teaches all of limitation of claim 25.
DeAngelis teaches wherein the program instructions, when executed, cause the computing system to: determine a trajectory of a projectile captured in the multi-camera video feed; estimate, based on the trajectory, a second field of view from a perspective of the projectile for one or more selected frames of the multi-camera video feed; and automatically generate, based on the second field of view, a replay of the one or more selected frames from the perspective of the projectile(Para.[0048]).
DeAngelis is silent about estimate a second field of view to provide a point of view. 
Yee teaches estimate a second field of view to provide a point of view(“Spinning the virtual camera around the object, so as to view the object from a different angle, as described above, may be used to ensure that aspects of the object(e.g., a player's face, a ball, a player's leg, a tackle, an intercept) can be observed properly” in Para.[0154], “Swipe gestures may be used to perform similar constrained virtual camera navigation operations. For example, in a game of quidditch, it might be desirable to see the golden snitch from the point of view of the player chasing the snitch.” in Para.[0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings DeAngelis with the above teachings of Yee in order to provide a seamless and enhanced user experience for watching sports games.
As per claim 29, DeAngelis and Yee teaches all of limitation of claim 25.
DeAngelis teaches wherein the first field of view is estimated based on a location of a projectile captured in the multi-camera video feed relative to the identified player(Para.[0048]).
As per claim 30, DeAngelis and Yee teaches all of limitation of claim 25.
DeAngelis teaches wherein the first field of view is estimated based on one or more of a gaze direction or a head pose of the identified player(“tracking tag 118 with receivers 112 directly detects motion of helmet 202 and may also determine orientation and acceleration of helmet 202. For example, accelerometers may detect acceleration of tag 118 in each of three orthogonal axes, gyroscopes may detect rotation around each of the three orthogonal axes, and magnetometers may detect orientation of helmet 202 relative to the Earth's magnetic field. In the example of FIGS. 2, 3 and 4, positioning of tracking tag 118 within helmet 202 allows tracking tag 118 to determine movement and orientation of the athlete's head, thereby indicating a direction that the athlete is facing” in Para.[0042]).
As per claim 31, the limitations in the claim 31 has been discussed in the rejection claim 25 and rejected under the same rationale. 	
As per claim 32, the limitations in the claim 32 has been discussed in the rejection claim 26 and rejected under the same rationale.
As per claim 35, the limitations in the claim 35 has been discussed in the rejection claim 29 and rejected under the same rationale.
As per claim 36, the limitations in the claim 36 has been discussed in the rejection claim 30 and rejected under the same rationale.
As per claim 37, DeAngelis teaches at least one non-transitory computer readable storage medium comprising a set of executable program instructions which, when executed by a computing system, cause the computing system(“a computer (i.e., including a processor, memory, and machine readable instructions)” in Para.[0025]) and the other limitations in the claim 37 has been discussed in the rejection claim 25 and rejected under the same rationale.
As per claim 38, the limitations in the claim 38 has been discussed in the rejection claim 26 and rejected under the same rationale. 	
As per claim 41, the limitations in the claim 41 has been discussed in the rejection claim 29 and rejected under the same rationale.
As per claim 42, the limitations in the claim 42 has been discussed in the rejection claim 30 and rejected under the same rationale.
As per claim 43, the limitations in the claim 43 has been discussed in the rejection claim 25 and rejected under the same rationale. 	
As per claim 44, the limitations in the claim 44 has been discussed in the rejection claim 26 and rejected under the same rationale.
As per claim 47, the limitations in the claim 47 has been discussed in the rejection claim 29 and rejected under the same rationale.
As per claim 48, the limitations in the claim 48 has been discussed in the rejection claim 30 and rejected under the same rationale.

Deangelis in view of Yee and Aggarwal
Claim 27, 33, 39 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al.(USPubN 2018/0247421; hereinafter DeAngelis) in view of Yee(USPubN 2019/0083885) further in view of Aggarwal et al.(USPubN 2017/0244991; hereinafter Aggarwal).
As per claim 27, DeAngelis and Yee teach all of limitation of claim 25. 
DeAngelis is silent about wherein the player is identified based on a jersey number worn by the player.
Aggarwal teaches wherein the player is identified based on a jersey number worn by the player(“players “7” and “11” are identifiable in this particular video frame since they are running away from the camera and therefore the player numbers on the backs of their shirts are facing the camera” in Para.[0196]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings DeAngelis with the above teachings of Aggarwal in order to incorporate identifying player by numbers on shirts for improving accuracy of tracking of objects of interest.
As per claim 33, the limitations in the claim 33 has been discussed in the rejection claim 27 and rejected under the same rationale.
As per claim 39, the limitations in the claim 39 has been discussed in the rejection claim 27 and rejected under the same rationale.
As per claim 45, the limitations in the claim 45 has been discussed in the rejection claim 27 and rejected under the same rationale.
Allowable Subject Matter
Claims 28, 34, 40 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484